          Case 1:21-cv-00004-PB Document 22 Filed 01/15/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

*************************************
G.K., et al.,                    *
                                 *
              Plaintiff,         *
       v.                        *    Civil No. 1:21-cv-00004
                                 *
Christopher Sununu, et al.,      *
                                 *
              Defendants.        *
                                 *
*************************************

                 NOTICE OF NO OBJECTION TO ECF NOS. 14-17

       Defendants, by and through their counsel, the New Hampshire Office of the

Attorney General, hereby provide notice that they do not object to the pro hac vice

motions at ECF Nos. 14-17. The defendants nonetheless reserve the right to challenge the

reasonableness of those admissions in the event the plaintiffs are ever in a position to

request attorneys fees and costs in this case.

                                           Respectfully submitted,

                                           CHRISTOPHER SUNUNU, LORI SHIBINETTE,
                                           JOSEPH RIBSAM, HENRY LIPMAN, and
                                           CHRISTOPHER KEATING

                                           By their attorney,

                                           THE OFFICE OF THE NEW HAMPSHIRE
                                           ATTORNEY GENERAL

Dated: January 15, 2021                    /s/ Anthony J. Galdieri
                                           Anthony J. Galdieri, Bar #18594
                                           Senior Assistant Attorney General
                                           Civil Bureau
                                           (603) 271-3650
                                           anthony.j.galdieri@doj.nh.gov
         Case 1:21-cv-00004-PB Document 22 Filed 01/15/21 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of January, 2021, a copy of the foregoing

notice of no objection to ECF nos. 14-17 was sent to counsel of record through the

court’s ECF system.


                                         /s/ Anthony J. Galdieri
                                         Anthony J. Galdieri




                                           -2-
